May 31, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus High Yield Strategies Fund (“Registrant”) 1933 Act File No.: 333-48117 1940 Act File No.: 811-08703 CIK No.: 0001057861 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended March 31, 2016. Please direct any questions or comments to the attention of the undersigned at 412-234-5472. Very truly yours, /s/ Sandra Findura Sandra Findura Paralegal Enclosures
